IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
GERRELL SMITH,

              Petitioner,

v.                                                     Case No. 5D18-1808

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed July 20, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Gerrell Smith, Century, pro se.

No appearance for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the May 31, 2016

sentence rendered in Case No. 2008-CF-00822, in the Circuit Court in and for Flagler

County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


PALMER, WALLIS and LAMBERT, JJ., concur.